                   Case 4:19-cr-00643-JST Document 12 Filed 11/27/19 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KIMBERLY HOPKINS (MABN 668608)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6991
 7        FAX: (415) 436-7234
          Kimberly.hopkins@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 19-71900 MAG
                                                      )
14              Plaintiff,                            ) DETENTION ORDER
                                                      )
15         v.                                         )
                                                      )
16   ROSS ANTHONY FARCA,                              )
                                                      )
17              Defendant.                            )
                                                      )
18

19                                              INTRODUCTION
20              On November 19, 2019, defendant Ross Anthony Farca, was charged by complaint with false
21 statements in violation of 18 U.S.C. § 1001(a)(2). Following the hearings on November 21, 2019,

22 November 22, 2019, and November 26, 2019, and considering the Pretrial Services report, the criminal

23 complaint, proffers and arguments presented, the factors set forth in the bail statute, and for the reasons

24 stated on the record and summarized below, the court finds by clear and convincing evidence, that no

25 condition or combination of conditions will reasonably assure the safety of any other person or the

26 community. Accordingly, the defendant must be detained pending trial in this matter.
27 / / /

28 / / /

     [PROPOSED] DETENTION ORDER                       1                                             v. 11/01/2018
     19-71900 MAG
30
               Case 4:19-cr-00643-JST Document 12 Filed 11/27/19 Page 2 of 4




 1                                            LEGAL STANDARD

 2          Under the bail statute, 18 U.S.C. § 3142, a court must order the release of a defendant on a

 3 personal recognizance or unsecured bond unless release on a bond alone will not reasonably assure the

 4 defendant’s appearance or the safety of the community or another person. See 18 U.S.C. § 3142(b). If a

 5 court determines that release on a bond alone presents a risk of nonappearance or a danger to any person

 6 or the community, then the court must choose the least restrictive conditions that will assure the

 7 defendant’s appearance and the safety of the community or another person. See id. §3142(c) (listing

 8 thirteen possible conditions of release and empowering the court to impose “any other condition that is

 9 reasonably necessary” to assure the defendant’s appearance and the community’s safety). The court

10 must order a defendant detained if – “after a hearing pursuant to the provisions of subsection 3142(f)” –

11 the court finds that conditions cannot be fashioned to assure the defendant’s appearance in court or the

12 safety of the community or another person. See id. §3142(e)(1).

13          At the detention hearing, the court determines whether any conditions in section 3142(c) will

14 reasonably assure the defendant’s appearance and the safety of the community or another person. See

15 id. §3142(f). In evaluating whether conditions can be fashioned to assure the defendant’s appearance

16 and the safety of the community or another person, a court “shall consider” the factors in section

17 3142(g), including (1) the nature and circumstances of the offense, (2) the weight of the evidence, (3)

18 the history and characteristics of the person (including employment, financial resources, family ties,

19 community ties, substance abuse history, physical and mental condition, character, criminal history, past

20 conduct, track record in appearing in court, and whether at the time of arrest the person was on

21 supervision for parole, probation, or other release in a pending criminal case), and (4) the nature and

22 seriousness of the danger to any person or the community posed by the person’s release.

23                                           DETENTION ORDER

24          The present order supplements the Court’s findings and order at the detention hearing and serves

25 as written findings of fact and a statement of reasons as required by 18 U.S.C. § 3142(i)(1). As noted on

26 the record, the Court finds no condition or combination of conditions in section 3142(c) will reasonably
27 assure the safety of any person or the community. The court gave the basis for its findings on the record

28 and finds by clear and convincing evidence that the defendant poses a danger to the community.

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     19-71900 MAG
30
                 Case 4:19-cr-00643-JST Document 12 Filed 11/27/19 Page 3 of 4




 1 Specifically, the defendant made violent anti-Semitic statements online and demonstrated that he was

 2 inspired by recent domestic terrorists in the United States and abroad. His previous possession of a

 3 semi-automatic rifle and 13 rifle magazines demonstrated that he had the ability to carry out the threats

 4 that he posted online. The Court also finds concerning the defendant’s conduct while on pretrial release

 5 on his state case. Specifically, the defendant was communicating with a potential mass shooter on an

 6 encrypted email application to evade detection from law enforcement while he was on bond in his state

 7 court proceeding. These factors, among others adduced at the hearing, clearly and convincingly

 8 demonstrate that if released the defendant would be a danger to the community.

 9          The Court does not find that his parents, although dedicated and caring, could be suitable

10 custodians under the circumstances and thus that no conditions could be fashioned to prevent the danger

11 to the community.

12          This finding is made without prejudice to the defendant’s right to seek review of defendant’s

13 detention, or file a motion for reconsideration if circumstances warrant it.

14          Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

15          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

16 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

17 sentences or being held in custody pending appeal;

18          2.      The defendant must be afforded reasonable opportunity for private consultation with his

19 counsel; and

20          3.      On order of a court of the United States or on request of an attorney for the government,

21 the person in charge of the corrections facility in which the defendant is confined shall deliver the

22 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

23 court proceeding.

24          IT IS SO ORDERED.

25

26 DATED: November 27, 2019                                      ________________________
                                                                 HONORABLE SALLIE KIM
27
                                                                 United States Magistrate Judge
28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
     19-71900 MAG
30
             Case 4:19-cr-00643-JST Document 12 Filed 11/27/19 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] DETENTION ORDER            4                                 v. 11/01/2018
     19-71900 MAG
30
